Per Curiam.
The record states W. S. Cunningham and Zodie Cunningham appealed. The judgment does not provide for any recovery against W. S. Cunningham. He is not an aggrieved party He has nothing to appeal from.
There is no evidence in the record that Robert L. Dawson, Sr., did not owe the full amount the plaintiffs sued for as an honest, just debt. The judgment recites that the defendant did not move before any one to dissolve the order of attachment, did not file any affidavit or offer other evidence alleging any defect entitling him to have the order of attachment dissolved, and made no demand for a jury trial for dissolution of the attachment, as provided in G. S. 1-440.36.
Upon judgment in their favor in the principal action, the plaintiffs were entitled to summary judgment in this action on the bond executed by the defendant Robert L. Dawson, Sr., and Zodie Cunningham, *98and taken for their benefit herein. G- S. 1-440.46 (d). See Moore v. Humphrey, 247 N.C. 423, 101 S.E. 2d 460.
All the assignments of error have been considered, and are overruled.
In the trial below we find
No Error.